              Case 1:18-mj-00168-AJ Document 9 Filed 07/29/19 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW HAMPSHIRE



 IN THE MATTER OF THE SEARCH OF COMPUTER
 SERVERS AND RECORDS OF GOOGLE
 INCORPORATED FOR INFORMATION ASSOCIATED
 WITH E-MAIL ACCOUNTS: industriagroup@gmail.com;
 buzinessintl@gmail.com; Asad.business@gmail.com;                      Case No. 18-mj-168-AJ
 businessintl@gmail.com ; Buzinessworld@gmail.com;
 wali.producteng@gmail.com; buzinessworldhk@gmail.com;                 Filed Under Seal – Level II
 proc.businessworld@gmail.com;
 transcoolairhk@gmail.com; transcoolautoair@gmail.com;
 businessinternational@gmail.com; magihu538@gmail.com
 and prodengine@gmail.com

                                MOTION TO EXTEND SEAL, LEVEL II

          The United States of America respectfully moves this Court to extend the seal for this entire

matter including this search warrant application, supporting affidavit, search warrant, this motion, any

ruling on this motion, and all related paperwork and corresponding docket entries in the above captioned

case until January 29, 2020, except that the government may later disclose these materials to comply with

its discovery obligations under the local rules. In support of this motion, the government states that the

public disclosure of any of these materials at this juncture could jeopardize the government’s ongoing

investigation in this case.


                                                           Respectfully submitted,

                                                           SCOTT W. MURRAY
                                                           United States Attorney


July 29, 2019                                              By: /s/ John S. Davis
                                                           John S. Davis
                                                           Assistant U.S. Attorney


Motion:      ____ Granted          ____ Denied

                                                           __________________________
                                                           Andrea K. Johnstone
                                                           United States Magistrate Judge
